DISMISS; and Opinion Filed October 29, 2013.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00239-CV

  CLIFTON AMOS AND CIARA JACKSON, AS PARENTS AND NEXT FRIENDS OF
                  SIANNA AMOS, A MINOR, Appellants
                                               V.
BAYLOR MEDICAL CENTER AT IRVING AND BAYLOR HEALTH CARE SYSTEM,
                            Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-08408

                              MEMORANDUM OPINION
                            Before Justices Moseley, Lang, and Brown
                                    Opinion by Justice Brown

          Before the Court is the appellants’ October 23, 2013 unopposed motion to dismiss this

appeal.     We GRANT appellants’ motion and DISMISS the appeal.           See TEX. R. APP. P.

42.1(a)(1).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE
130239F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CLIFTON AMOS AND CIARA                             On Appeal from the 162nd Judicial District
JACKSON, AS PARENTS AND NEXT                       Court, Dallas County, Texas
FRIENDS OF SIANNA AMOS, A MINOR,                   Trial Court Cause No. DC-12-08408.
Appellants                                         Opinion delivered by Justice Brown.
                                                   Justices Moseley and Lang participating.
No. 05-13-00239-CV        V.

BAYLOR MEDICAL CENTER AT
IRVING AND BAYLOR HEALTH CARE
SYSTEM, Appellees

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. It is
ORDERED that each party bear its own costs of this appeal.


Judgment entered this 29th day of October, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –2–